Filed 6/26/15 Reyes v. Glendale Memorial Hospital CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


MARIA REYES,                                                          B255302

         Plaintiff and Appellant,                                     (Los Angeles County
                                                                      Super. Ct. No. EC059821)
         v.

GLENDALE MEMORIAL HOSPITAL,

         Defendant and Respondent



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Samantha Jessner, Judge. Reversed.


         Law offices of Vernon C. Krol, Vernon C. Krol; Law Offices of J. Grant Kennedy
and J. Grant Kennedy for Plaintiff and Appellant.


         Fraser Watson & Croutch and Daniel K. Dik for Defendant and Respondent.
                                            _____________________
                                    INTRODUCTION
       In this medical malpractice case, we find there is an inference that an independent
contractor physician is the ostensible agent of a hospital where an injured plaintiff sought
treatment, and the plaintiff reasonably did not know of the physician’s independent
status. Accordingly, we hold that a hospital sued for an independent contractor
physician’s alleged malpractice must negate the inference of ostensible agency, by
establishing the plaintiff knew or should have known the physician was not the hospital’s
agent or employee, in order to obtain summary judgment.
       On appeal, Plaintiff Maria Reyes contends Defendant Glendale Memorial Hospital
(Glendale Hospital) failed to meet the foregoing burden, insofar as the hospital did not
address the issue of ostensible agency in its summary judgment motion or separate
statement of undisputed facts. We agree and reverse.
                   FACTS1 AND PROCEDURAL BACKGROUND
       On December 17, 2011, Plaintiff presented to the emergency department, or ER, at
Glendale Hospital complaining of pain in her left knee caused by a fall earlier that
morning. According to her medical records, Plaintiff scored her pain level at “10/10”
upon admission.
       ER physician, Dr. Moustafa Moustafa, examined Plaintiff and noted she was
unable to bear weight on her leg. To document his initial physical examination, Dr.
Moustafa checked items on a “Glendale Memorial Hospital and Health Center CHW
Emergency Physician Record” indicating Plaintiff’s left foot appeared normal, non-tender
with normal color and temperature; her ankle appeared normal, with “no joint swelling”
and normal range of motion; and her thigh and hip appeared normal. Dr. Moustafa
circled an item on the form indicating Plaintiff’s gait was “not tested due to pain.” And,

1
        We draw the undisputed material facts from the parties’ separate statements. (See
Roger H. Proulx & Co. v. Crest-Liners, Inc. (2002) 98 Cal. App. 4th 182, 197-198
(Proulx).) Where a genuine factual dispute exists, we state the evidence admitted by the
trial court in the light most favorable to Plaintiff, as the nonmoving party, in accordance
with the standard of review applicable to summary judgments. (See Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal. 4th 826, 843 (Aguilar).)


                                             2
under the heading “NEURO / VASC / TENDON,” he checked items indicating Plaintiff
had normal sensation with “no vascular compromise.”
       Dr. Moustafa ordered left knee and left lower extremity x-rays, which were
reviewed by a radiologist, Dr. J. Kevin Mackey. Dr. Mackey listed his impressions of the
left lower leg x-ray as “(1) Proximal tibial metaphyseal fracture with depressed and
laterally displaced lateral tibial plateau prominent fracture fragment and (2) no associated
fibula fracture evident.” Based in part on these impressions, Dr. Moustafa diagnosed
Plaintiff’s injury as a “[left] knee plateau fracture.” He ordered a long leg splint for
Plaintiff, with a plan to transfer her to California Hospital Medical Center.
       Soon after her admission to California Hospital Medical Center, it was discovered
that the circulation in Plaintiff’s left leg was compromised. She underwent vascular
surgery on December 18 and 19 to restore her circulation. The surgeries were
unsuccessful. On December 21, 2011, Plaintiff underwent a below-the-knee amputation.
On January 6, 2012, she underwent an above-the-knee amputation.
       On December 21, 2012, Plaintiff filed her initial complaint against Glendale
Hospital. Plaintiff subsequently filed Doe amendments naming Dr. Moustafa and others
as additional defendants. The complaint alleged Glendale Hospital and the other
defendants “negligently failed to exercise the proper degree of knowledge and skill in
examining, diagnosing, [and] treating” Plaintiff’s knee injury, and that “[a]t all said times
each defendant was the agent of each other defendant, and was acting within the course
and scope of said agency.”
       Glendale Hospital moved for summary judgment on the ground that “the care and
treatment rendered by the employees of defendant [Glendale Hospital] to [Plaintiff]
complied, at all times, with the applicable standard of care.” In support of the motion, the
hospital submitted the declaration of its Risk Manager to authenticate the “medical chart
of plaintiff MARIA P. REYES” as records “prepared and kept [by] the referenced
physicians and the hospital staff in the ordinary course of business at, or near the time of
the act, condition, or event as described therein.” Additionally, Glendale Hospital
submitted a declaration by Dr. Michael Smolens, an ER physician certified by the


                                              3
American Board of Emergency Medicine, who opined, based on his review of Plaintiff’s
medical chart, that “the employees of defendant [Glendale Hospital] acted within the
standard of care in the community for employees of an acute care hospital emergency
department.” Specifically, Dr. Smolens noted that “the triage performed was timely,
thorough and appropriate to plaintiff’s presenting complaints”; “[t]he triage nurse
obtained a thorough medical history relevant to plaintiff’s complaints, performed the
correct physical assessment expected of a triage nurse and informed the E.R. physician of
her findings”; and “the staff carried out all orders for laboratory and radiologic studies in
a timely fashion, and complied with Dr. MOUSTAFA’s orders regarding splinting,
medication and discharge.”
       In opposition to the motion, Plaintiff principally argued that Glendale Hospital
failed to satisfy its burden as the moving party, because it did not address its liability for
Dr. Moustafa’s negligence in his capacity as the hospital’s ostensible agent. Plaintiff
emphasized that it was undisputed she sought treatment at Glendale Hospital, and this
fact alone created a triable issue as to whether Dr. Moustafa was the hospital’s ostensible
agent. Additionally, Plaintiff offered the declaration of Dr. Bernard T. McNamara, an ER
physician board certified in Emergency Medicine, who opined that “Dr. Moustafa’s
evaluation and actions . . . fell below the standard of care.” Specifically, Dr. McNamara
noted that Dr. Moustafa “failed to seriously consider the possibility of a vascular injury,”
adding that he “should have had a high index of suspicion for arterial compromise with
this type of fracture, even if the pulses were normal, and should have ordered an arterial
Doppler to further evaluate [Plaintiff’s] circulation.” Dr. McNamara concluded that Dr.
Moustafa’s failure to recognize the vascular injury contributed to the delay in surgical
intervention and the resulting loss of Plaintiff’s leg.
       Glendale Hospital addressed the ostensible agency issue for the first time in its
reply brief. The hospital argued evidence submitted with its moving papers showed
“[Plaintiff] was given actual notice of the true relationship between the hospital and the
doctors who treated her.” (Boldface and underlining omitted.) Specifically, the hospital



                                               4
cited a document entitled “CONDITIONS OF ADMISSION AND TREATMENT” (the
Admission Form), which provides the following explanation at paragraph five:
              “5.    Doctors are Independent Medical Care Providers
       Doctors caring for patients in the Hospital are independent providers of
       medical care and are not employees or agents of the Hospital. These doctors
       include clinic physicians, surgeons, emergency room doctors, hospitalists,
       radiologists, pathologists, anesthesiologists and intensive care doctors. The
       doctors are also responsible for giving you information about the risks,
       benefits, and alternative kinds of treatment so that you can make an informed
       decision about the Patient’s care. The Hospital’s nurses and staff are
       responsible for carrying out the instructions of the doctor(s). You will receive
       a separate bill from the doctors for their services.”
       In its reply brief, Glendale Hospital claimed “[Plaintiff’s] signature is found on
page 3 of 3 of the very same document,” though it offered no evidence to prove this
assertion. The hospital nevertheless argued the Admission Form conclusively negated
Plaintiff’s claim that Dr. Moustafa was its ostensible agent when he treated her in the
hospital’s ER.
       The trial court granted the summary judgment motion. Though it acknowledged
Glendale Hospital had addressed the ostensible agency issue for the first time in its reply
brief, the court nevertheless stated it would consider the hospital’s argument because
Plaintiff had “clearly anticipated” the issue in her opposition. Citing the explanation
provided in paragraph five of the Admission Form, and Plaintiff’s purported signature on
the form’s third page, the court found “it is clear that Plaintiff knew or should have
known that the physicians caring for her at [Glendale Hospital] were not agents of the
hospital.” Because Plaintiff’s expert evidence created a triable issue as to Dr. Moustafa’s
negligence only, the court concluded that Plaintiff had not shown Glendale Hospital’s
employees failed to act within the standard of care.




                                             5
                                        DISCUSSION
       1.     Standard of Review
       “On appeal after a motion for summary judgment has been granted, we review the
record de novo, considering all the evidence set forth in the moving and opposition
papers except that to which objections have been made and sustained.” (Guz v. Bechtel
National, Inc. (2000) 24 Cal. 4th 317, 334.) We make “an independent assessment of the
correctness of the trial court’s ruling, applying the same legal standard as the trial court in
determining whether there are any genuine issues of material fact or whether the moving
party is entitled to judgment as a matter of law.” (Iverson v. Muroc Unified School Dist.
(1995) 32 Cal. App. 4th 218, 222.)
       “The purpose of the law of summary judgment is to provide courts with a
mechanism to cut through the parties’ pleadings in order to determine whether, despite
their allegations, trial is in fact necessary to resolve their dispute.” (Aguilar, supra,
25 Cal.4th at p. 843.) In conducting this analysis, “declarations of the moving party are
strictly construed, those of the opposing party are liberally construed, and doubts as to
whether a summary judgment should be granted must be resolved in favor of the
opposing party.” (Proulx, supra, 98 Cal.App.4th at p. 195.)
       A defendant may move for summary judgment “if it is contended that the action
has no merit . . . .” (Code Civ. Proc., § 437c, subd. (a).) A defendant meets its burden by
showing that “one or more elements of the cause of action, even if not separately pleaded,
cannot be established, or that there is a complete defense to that cause of action. Once
the defendant . . . has met that burden, the burden shifts to the plaintiff . . . to show that a
triable issue of one or more material facts exists as to that cause of action or a defense
thereto.” (Id., subd. (p)(2).) “The motion for summary judgment shall be granted if all
the papers submitted show that there is no triable issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” (Id., subd. (c).)
       In performing our de novo review, we apply “ ‘the same three-step process
required of the trial court: First, we identify the issues raised by the pleadings, since it is
these allegations to which the motion must respond; secondly, we determine whether the


                                                6
moving party’s showing has established facts which negate the opponent’s claims and
justify a judgment in movant’s favor; when a summary judgment motion prima facie
justifies a judgment, the third and final step is to determine whether the opposition
demonstrates the existence of a triable, material factual issue.’ ” (Waschek v. Department
of Motor Vehicles (1997) 59 Cal. App. 4th 640, 644 (Waschek).)
       2.     Glendale Hospital Failed to Make a Prima Facie Showing that Dr.
              Moustafa Was Not Acting as Its Ostensible Agent when He Treated Plaintiff
       Plaintiff contends Glendale Hospital did not meet its initial burden as the moving
party because it failed to address its potential liability under an ostensible agency theory
for Dr. Moustafa’s alleged negligence. In her complaint, plaintiff alleged that at all times
“each defendant was the agent of each other defendant, and was acting within the course
and scope of said agency.” Plaintiff also invokes the principle, now well established in
case law, that physicians are readily inferred to be the ostensible agents of the hospital
where they administer care, unless the patient had reason to know of the true relationship
between the physician and hospital. (See Mejia v. Community Hospital of San
Bernardino (2002) 99 Cal. App. 4th 1448, 1454 (Mejia).)2 Thus, to meet its initial burden
as the party moving for summary judgment, Glendale Hospital was required to establish

2
       Mejia, which we principally rely upon in this opinion, drew this principle from
Stanhope v. L. A. Coll. of Chiropractic (1942) 54 Cal. App. 2d 141 (Stanhope)—the first
California case to apply ostensible agency to a claim against a hospital based on the
alleged malpractice of a nonemployee physician. (Mejia, supra, 99 Cal.App.4th at
p. 1457.) As the Mejia court noted, Stanhope “served as a springboard for [a] national
trend” in which “the majority of the courts throughout the nation . . . [have] inferred
ostensible agency from the mere fact that the plaintiff sought treatment at the hospital
without being informed that the doctors were independent contractors.” (Mejia, at
p. 1457.) Our Supreme Court also adopted Stanhope in two other hospital liability cases
involving negligent anesthesiologists. (See Quintal v. Laurel Grove Hospital (1964)
62 Cal. 2d 154, 167-168; Seneris v. Haas (1955) 45 Cal. 2d 811, 831-832.)

       We note that Plaintiff has cited to an unpublished California Court of Appeal
opinion in her opening brief. We admonish Plaintiff to adhere to the mandate of
California Rules of Court, rule 8.1115 and refrain from citing such opinions in the future.
(See Alicia T. v. County of Los Angeles (1990) 222 Cal. App. 3d 869, 884-885.)


                                              7
undisputed facts which negated the inference of ostensible agency and justified a
judgment in its favor. (Waschek, supra, 59 Cal.App.4th at p. 644.) Glendale Hospital
failed to meet this burden.
              a.     Doctors are readily inferred to be the ostensible agents of the
                     hospital where they administer care
       “A hospital is liable for a physician’s malpractice when the physician is actually
employed by or is the ostensible agent of the hospital.” (Jacoves v. United
Merchandising Corp. (1992) 9 Cal. App. 4th 88, 103 (Jacoves).) Though Glendale
Hospital’s motion and separate statement did not address whether the hospital actually
employed Dr. Moustafa, Plaintiff has nevertheless limited her appeal to the issue of
whether the doctor was Glendale Hospital’s ostensible agent. We therefore focus on the
ostensible agency issue as well.
       “An ostensible agency is established when a principal intentionally, or by want of
ordinary care, causes a third person to believe another is an agent. (Civ. Code, §§ 2300,
2317.) A principal is liable for the acts of an ostensible agent when third parties have
justifiably relied on representations made by the principal. (Civ. Code, § 2334.)
A principal is also liable when the principal knows the agent holds himself or herself out
as clothed with certain authority and remains silent.” (Jacoves, supra, 9 Cal.App.4th at
p. 103.)
       The court in Mejia thoroughly examined the applicability of California’s
ostensible agency statutes to a malpractice claim against a hospital based on an
independent contractor physician’s conduct. The plaintiff in Mejia went to a local
hospital’s emergency room experiencing neck pain. (Mejia, supra, 99 Cal.App.4th at p.
1450.) The on-call radiologist failed to diagnose that she had a broken neck and, based in
part on the radiologist’s report, the ER physician discharged the plaintiff “telling her that
she had a twisted neck, but was otherwise all right.” (Id. at p. 1451.) The next morning
she awoke paralyzed. (Ibid.) The plaintiff sued the hospital, as well as the ER physician
and radiologist, both of whom were employed by companies that independently
contracted with the hospital to run the ER and radiology department. (Ibid.) At the close


                                              8
of the plaintiff’s case, the trial court granted the hospital’s motion for nonsuit. (Ibid.)
The case proceeded against the remaining defendants, and the jury ultimately returned a
verdict against the radiologist for negligence. (Ibid.) The plaintiff appealed the nonsuit
order, contending there was a triable issue as to whether the negligent radiologist was the
hospital’s ostensible agent. (Ibid.) The Court of Appeal agreed and reversed. (Id. at
pp. 1451, 1461.)
       The Mejia court began by examining a national trend to depart from rigid
application of the “control” test for hospital vicarious liability, while embracing a
realistic application of ostensible agency principles “in the context of the modern health
care system.” (Mejia, supra, 99 Cal.App.4th at p. 1453.) Quoting from an “often cited
passage” by a New York court appraising the modern relationship between hospitals and
their patients, the Mejia court explained: “ ‘The conception that the hospital does not
undertake to treat the patient, does not undertake to act through its doctors and nurses, but
undertakes instead simply to procure them to act upon their own responsibility, no longer
reflects the fact. Present-day hospitals, as their manner of operation plainly
demonstrates, do far more than furnish facilities for treatment. They regularly employ on
a salary basis a large staff of physicians, nurses and internes [sic], as well as
administrative and manual workers, and they charge patients for medical care and
treatment, collecting for such services, if necessary, by legal action. Certainly, the person
who avails himself of “hospital facilities” expects that the hospital will attempt to cure
him, not that its nurses or other employees will act on their own responsibility.’ ” (Ibid.,
quoting Bing v. Thunig (N.Y. 1957) 2 N.Y.2d 656, 666.) In view of this modern reality,
the Mejia court observed that “the overwhelming majority of jurisdictions employ[ ]
ostensible or apparent agency to impose liability on hospitals for the negligence of
independent contractor physicians.” (Mejia, at p. 1453, citing Sword v. NKC Hospitals,
Inc. (Ind. 1999) 714 N.E.2d 142, 150 and Clark v. Southview Hosp. & Family Health Ctr.
(Ohio 1994) 628 N.E.2d 46, 53 for comprehensive lists.)




                                               9
       With that context, the Mejia court turned its attention to California’s governing
statutes. (Civ. Code, §§ 2300, 2334). To establish ostensible agency liability against a
hospital for the alleged malpractice of an independent physician, the court reasoned proof
of two elements is necessary: “(1) conduct by the hospital that would cause a reasonable
person to believe there was an agency relationship and (2) reliance on that apparent
agency relationship by the plaintiff.” (Mejia, supra, 99 Cal.App.4th at pp. 1456-1457.)
       The first element, the Mejia court explained, is generally “satisfied when the
hospital ‘holds itself out’ to the public as a provider of care. [Citations.] In order to
prove this element, it is not necessary to show an express representation by the hospital.
[Citations.] Instead, a hospital is generally deemed to have held itself out as the provider
of care, unless it gave the patient contrary notice.” (Mejia, supra, 99 Cal.App.4th at
pp. 1453-1454, italics added.) Further, recognizing the extraordinary circumstances
accompanying medical emergencies, the court added that “[m]any courts have even
concluded that prior notice may not be sufficient to avoid liability in an emergency room
context, where an injured patient in need of immediate medical care cannot be expected
to understand or act upon that information.” (Id. at p. 1454.)
       As for the second element, the Mejia court stated that “reliance, is established
when the plaintiff ‘looks to’ the hospital for services, rather than to an individual
physician.” (Mejia, supra, 99 Cal.App.4th at p. 1454.) The court clarified that “reliance
need not be proven by direct testimony. [Citations.] In fact, many courts presume
reliance, absent evidence that the plaintiff knew or should have known the physician was
not an agent of the hospital.” (Ibid.)
       Given the presumption of reliance, the Mejia court reasoned that “there is really
only one relevant factual issue: whether the patient had reason to know that the physician
was not an agent of the hospital.” (Mejia, supra, 99 Cal.App.4th at p. 1454.) The court
explained, “As noted above, hospitals are generally deemed to have held themselves out
as the provider of services unless they gave the patient contrary notice, and the patient is
generally presumed to have looked to the hospital for care unless he or she was treated by
his or her personal physician. Thus, unless the patient had some reason to know of the


                                              10
true relationship between the hospital and the physician—i.e., because the hospital gave
the patient actual notice or because the patient was treated by his or her personal
physician—ostensible agency is readily inferred.” (Id. at pp. 1454-1455.)
       Applying the foregoing analysis to the standard for obtaining nonsuit, the Mejia
court observed it would be “difficult, if not impossible, for a hospital to ever obtain a
nonsuit based on the lack of ostensible agency,” because “[e]ffectively, all a patient needs
to show is that he or she sought treatment at the hospital . . . .” (Mejia, supra,
99 Cal.App.4th at p. 1458.) Thus, the court held, “[u]nless the evidence conclusively
indicates that the patient should have known that the treating physician was not the
hospital’s agent, such as when the patient is treated by his or her personal physician, the
issue of ostensible agency must be left to the trier of fact.” (Id. at p. 1458.)
       With these principles in mind, we turn to whether Glendale Hospital negated the
inference of ostensible agency in its motion for summary judgment.
              b.      Glendale Hospital failed to negate the ostensible agency inference
       Though it included numerous facts detailing the examination and treatment
administered by Dr. Moustafa, nothing in Glendale Hospital’s separate statement or
memorandum addressed its legal relationship with the doctor, or whether Plaintiff knew
or should have known of that relationship before she received treatment in the hospital’s
ER. In view of this omission, and the ostensible agency inference articulated in Mejia,
Plaintiff contends Glendale Hospital failed to meet its initial burden as the party moving
for summary judgment. We agree.
       It is undisputed that Plaintiff “sought treatment” for her leg injury at Glendale
Hospital and that Dr. Moustafa administered such treatment in the hospital’s ER. (Mejia,
supra, 99 Cal.App.4th at p. 1458.) The trier of fact could therefore “readily infer[ ]” that
Dr. Moustafa was Glendale Hospital’s ostensible agent when he failed to diagnose the
vascular injury that resulted in Plaintiff losing her leg. (Id. at p. 1455.) Thus, as part of
its initial burden in moving for summary judgment, Glendale Hospital was required to
negate the ostensible agency inference by establishing that Plaintiff knew or should have
known Dr. Moustafa was not the hospital’s agent when he rendered the allegedly


                                              11
negligent treatment. (Id. at p. 1458.) Having failed to address the issue in its motion and
separate statement, Glendale Hospital clearly did not meet its burden.3
       Glendale Hospital contends this deficiency does not warrant reversal. Though it
failed to address ostensible agency in its moving papers, the hospital argues there was
“no unfairness” because “it was [Plaintiff] who recognized and raised and addressed the
issue in her opposition.” It adds that “[n]o new evidence was brought in,” since the
Admission Form it ultimately relied upon could be found in its moving papers as part of
Plaintiff’s medical file. That form, the hospital emphasizes, includes the following
explanation: “Doctors caring for patients in the Hospital are independent providers of
medical care and are not employees or agents of the Hospital. These doctors include
clinic physicians, surgeons, emergency room doctors, hospitalists, radiologists,
pathologists, anesthesiologists and intensive care doctors.” (Boldface omitted.) Glendale
Hospital contends this evidence indisputably establishes Plaintiff knew or should have
known Dr. Moustafa was not its agent and, thus, conclusively negates the ostensible
agency inference. Because its reply brief “simply pointed out, from evidence already in
the record, why [P]laintiff’s theory of ostensible agency could not hold,” the hospital
argues the trial court properly relied upon the Admission Form in granting its motion for
summary judgment. We disagree.
       In moving for summary judgment, Glendale Hospital failed to state any facts in its
motion or separate statement to support its contention that Plaintiff knew or should have
known Dr. Moustafa was not its employee or agent. The moving papers make no
mention of the Admission Form or any other notice that Plaintiff might have received
concerning the hospital’s purported legal relationship with Dr. Moustafa. In view of


3
       To be clear, Glendale Hospital does not contend that its expert evidence
conclusively established Dr. Moustafa acted within the standard of care, nor does it
dispute that Plaintiff’s expert evidence raised a triable issue as to Dr. Moustafa’s
negligence. Thus, if the trier of fact could find Dr. Moustafa was the hospital’s ostensible
agent, Glendale Hospital would not be entitled to summary judgment. (See Jacoves,
supra, 9 Cal.App.4th at p. 103.)


                                            12
Glendale Hospital’s burden, and the due process considerations underpinning the
procedural requirements for summary judgment, this omission is fatal.4
       Plaintiff raised the ostensible agency inference in her opposition brief to
demonstrate why the facts set forth in Glendale Hospital’s moving papers were
insufficient to shift the burden. Contrary to the hospital’s contention, the fact that
Plaintiff raised the issue did not relieve Glendale Hospital of its duty to notify Plaintiff of
all material facts it would rely upon to negate the ostensible agency inference. Indeed,
had the hospital stated in its moving papers (as it asserted in its reply brief) that it gave
Plaintiff notice of its legal relationship with Dr. Moustafa through the Admission Form,
Plaintiff would have had the opportunity to marshal contrary evidence to dispute this
proffered material fact. (See, e.g., Whitlow v. Rideout Memorial Hospital (June 9, 2015,
C074810) ___ Cal.App.4th ___ [2015 Cal.App. Lexis 496].)
       Even setting aside the procedural deficiency, there is another problem with the
Admission Form that Glendale Hospital overlooks. Before it could rely upon the
Admission Form to show Plaintiff knew or should have known Dr. Moustafa was not its
agent or employee, the hospital first was required to prove Plaintiff actually read or at
least signed the form when she was admitted to the ER. The declaration by Glendale
Hospital’s Risk Manager, who does not claim to have personal knowledge of Plaintiff’s
admission to the ER or the appearance of her signature, purports to prove neither. At
most, the Risk Manger’s declaration establishes that the form was included among the
documents identified as “[t]he medical chart of Plaintiff MARIA P. REYES.” Viewing

4
       Insofar as Glendale Hospital relies upon cases holding the “trial court may grant
summary judgment on a ground not specifically tendered by the moving party, so long as
the opposing party has notice of and an opportunity to respond to that ground” (Bacon v.
Southern Cal. Edison Co. (1997) 53 Cal. App. 4th 854, 860, citing Juge v. County of
Sacramento (1993) 12 Cal. App. 4th 59, 70), we conclude these cases are inapposite.
Application of that doctrine requires the opposing party to have received notice of the
unstated ground in a manner sufficient to afford it an opportunity to respond. Here,
because Glendale Hospital failed to include the supposed fact in its moving papers,
Plaintiff had no notice that she should respond to the charge that she knew or should have
known of the hospital’s purported legal relationship with Dr. Moustafa.


                                              13
the evidence in the light most favorable to Plaintiff as the nonmoving party, we conclude
the mere existence of this Admission Form in Plaintiff’s medical records, in and of itself,
was not sufficient to “conclusively indicate[] that [Plaintiff] should have known [Dr.
Moustafa] was not the hospital’s agent.” (Mejia, supra, 99 Cal.App.4th at p. 1458.)
Glendale Hospital failed to negate the ostensible agency inference; accordingly, “the
issue of ostensible agency must be left to the trier of fact.” (Ibid.)
                                       DISPOSITION
       The summary judgment is reversed. Plaintiff is entitled to her costs.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   KITCHING, J.
We concur:




                      EDMON, P. J.




                      EGERTON, J. *




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              14